Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 3/15/2021. Claims 1, 6-9, 14-17 and 22-24 have been amended. Claims 4, 5, 12, 13, 20, 21 and 27-32 have been cancelled. No claims have been added. Claims 1-3, 6-11, 14-19 and 22-26 are pending and an action is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9, 11, 14, 17, 19, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. US 2012/0208545 (hereinafter Yang).

Regarding claim 1, Yang teaches a method performed by a wireless device (User Equipment – UE of Yang [Yang, ¶45]) for mobile- terminated early data transmission (small data transmission using connectionless, hereinafter cnxless, RF transmission – PS-Type: cnxless [Yang, ¶45], it is interpreted as early data transmission because the typical connection establishment procedures do not need to be performed prior to the transmission of the data, which allows for the data to be transmitted earlier than the typical transmissions described by Yang’s “cnx” type transmissions involving normal industru connection set-up), the method comprising: 
receiving a paging message from a network node, the paging message comprising an indication that the network node will use early data transmission to transmit downlink data to the wireless device [Yang, ¶48-¶49 (the UE receives a page message from the network node - base station (eNB) and/or other network node - which comprises an indication that the network node will use PS type: cnxless RF transmissions for downlink data to the UE)];
in response to receiving the paging message, selecting an early data transmission preamble, and transmitting a random access message 1 to the network node, the message 1 comprising the selected early data transmission preamble ([Yang, ¶48-¶49] The UE, in response to the page message received from the network node, sends a selected connectionless access preamble via a UE originated Random Access Channel (RACH) page response).

Yang anticipates claim 9, it teaches a wireless device (User Equipment – UE of Yang [Yang, ¶45]) capable of mobile-terminated early data transmission  (small data transmission using connectionless, hereinafter cnxless, RF transmission – PS-Type: cnxless [Yang, ¶45], it is interpreted as early data transmission because the typical connection establishment procedures do not need to be performed prior to the transmission of the data, which allows for the data to be transmitted earlier than the typical transmissions described by Yang’s “cnx” type transmissions involving normal connection set-up) comprising processing circuitry [Yang, ¶14 (circuitry for providing the described functions)] operable configured to: 
receiving a paging message from a network node, the paging message comprising an indication that the network node will use early data transmission to transmit downlink data to the wireless device [Yang, ¶48-¶49 (the UE receives a page message from the network node - base station (eNB) and/or other network node - which comprises an indication that the network node will use PS type: cnxless RF transmissions for downlink data to the UE)];
in response to receiving the paging message, select an early data transmission preamble; and
transmit a random access message 1 to the network node, the message 1 comprising the selected early data transmission preamble ([Yang, ¶48-¶49] The UE, in response to the page message received from the network node, sends a selected connectionless access preamble via a UE originated Random Access Channel (RACH) page response).

Regarding claim 17, Yang teaches a method performed by a network node (the base station eNB) for mobile- terminated early data transmission (connectionless “cnxless” small data transmissions), the method comprising: 
obtaining an indication of an amount of downlink user data for the network node to transmit to a wireless device [¶31 and ¶46 (the MME may send to the eNB for downlink transmission to the UE, an indication of the data size of the downlink data to be transmitted to the UE)]; 
determining, based on the amount of downlink user data, to use early data transmission to send the downlink user data to the wireless device ([Yang ¶20, ¶26 (thresholds and data size comparisons for determining qualification of connectionless small data transmissions) and also see ¶45-¶50] the eNB based on the local threshold and backlog size determines if the downlink transmission qualifies for “cnxless” small data transmission); and transmitting a paging message to the wireless device, the paging message comprising an indication that the network node will use early data transmission to transmit downlink user data to the wireless device [Yang, ¶31 and ¶45-¶49 (page message is transmitted to the UE from the network node indicating that the network node will utilize connectionless small data transmissions).

Regarding claim 24, Yang teaches a network node (the base station eNB) capable of mobile- terminated early data transmission (connectionless “cnxless” small data transmissions) comprising processing circuitry [Yang, ¶14 (circuitry for providing the described functions)] configured to: 
obtain an indication of an amount of downlink user data for the network node to transmit to a wireless device [¶31 and ¶46 (the MME may send to the eNB for downlink transmission to the UE, an indication of the data size of the downlink data to be transmitted to the UE)]; 
determine, based on the amount of downlink user data, to use early data transmission to send the downlink user data to the wireless device ([Yang ¶20, ¶26 (thresholds and data size comparisons for determining qualification of connectionless small data transmissions) and also see ¶45-¶50] the eNB based on the local threshold and backlog size determines if the downlink transmission qualifies for “cnxless” small data transmission); and 
transmit a paging message to the wireless device, the paging message comprising an indication that the network node will use early data transmission to transmit downlink user data to the wireless device [Yang, ¶31 and ¶45-¶49 (page message is transmitted to the UE from the network node indicating that the network node will utilize connectionless small data transmissions).

Regarding claims 3 and 11, Yang teaches the method and wireless device of claim 1 and claim 9 respectively, wherein the indication that the network node will use early data transmission comprises a value indicating an amount of data that the network node will transmit to the wireless device using early data transmission. [Yang, ¶30, ¶46 (data size) and ¶57 (a paging request for cnxless transmission and the data amount are communicated wherein the later indicates the amount of data the network will transmit in the downlink t the UE)].

Regarding claims 6 and 14, Yang teaches the method and wireless device of claim 1 and claim 9 respectively, wherein the message 1 further comprises an indication that the wireless device is able to receive downlink user data in random access message 4. ([Yang, Figure 4, ¶49 and ¶52] The response message sent by the UE, which is claimed above as the transmitted random access message 1, is an indication that the UE is within the network node’s coverage and able to participate in the random access message cnxless transmissions (such as the Msg4)).

Regarding claims 19 and 26, Yang teaches the method of claim 17 and network node of claim 24 respectively, wherein the indication that the network node will use early data transmission comprises a value indicating an amount of data that the network node will transmit to the wireless device using early data transmission. [Yang, ¶30, ¶46 (data size) and ¶57 (a paging request for cnxless transmission and the data amount are communicated wherein the later indicates the amount of data the network will transmit in the downlink t the UE)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 10, 16, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1, 9, 17 and 24 above, and further in view of Jover US 2017/0086221 (hereinafter Jover).

Regarding claims 2 and 10, Yang teaches the method and wireless device of claims 1 and 9 respectively, wherein indication that the network node will use early data transmission is comprised within the paging message [Yang, ¶31], but it does not teach that such an indication comprises a one bit flag.
However, Jover teaches wherein at least one bit of the message may be utilized to indicate that that the connectionless mode is used for transmission [Jover, ¶40-¶41 (the bit may be set as a binary representation the connectionless mode thus making it functionally the same as the claimed one bit flag.)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yang, indicating that the messages received from the network may be indicative of connectionless (early data termination ) downlink data transmissions, with the teachings of Jover, indicating that the messages received from the network for RACH connectionless data transmissions may be comprised of a bit flag indicative the messages association to the RACH connectionless data transmission mode for early data transmission. The resulting benefit of the combination would have been the ability to utilize bit fields that would otherwise be unused and wasted opportunity to communicate useful information during the paging occasion, thus the benefit of increased communication efficiency and reduction of wasteful resource consumption is possible to achieved.

Regarding claims 18 and 25, Yang teaches the method of claim 17 and the network node of claim 24 respectively, wherein indication that the network node will use early data transmission is comprised within the paging message [Yang, ¶31], but it does not teach that such an indication comprises a one bit flag.
However, Jover teaches wherein at least one bit of the message may be utilized to indicate that that the connectionless mode is used for transmission [Jover, ¶40-¶41 (the bit may be set as a binary representation the connectionless mode thus making it functionally the same as the claimed one bit flag.)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yang, indicating that the messages received from the network may be indicative of connectionless (early data termination ) downlink data transmissions, with the teachings of Jover, indicating that the messages received from the network for RACH connectionless data transmissions may be comprised of a bit flag indicative the messages association to the RACH connectionless data transmission mode for early data transmission. The resulting benefit of the combination would have been the ability to utilize bit fields that would otherwise be unused and wasted opportunity to communicate useful information during the paging occasion, thus the benefit of increased communication efficiency and reduction of wasteful resource consumption is possible to achieved.

Regarding claims 8 and 16, Yang teaches the method and wireless device of claims 1 and 9 respectively, further comprising receiving, in response to the transmitted message 1, a random access message 2 [Yang, Fig. 3] but it does not teach that includes an indication the network node will not use early data transmission to transmit downlink data to the wireless device
However, Jover teaches that includes an indication the network node will not use early data transmission to transmit downlink data to the wireless device ([Jover, Fig. 4, RAR 450 and indication 460, ¶59] The Random Access Response (RAR) message 2 (MSG2) may comprise an indication that additional connectionless segments of to be transmitted data which corresponds to the claimed early data transmission are remaining to be sent in addition to the segment that has just been received in the current RAR transmission of the connectionless segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yang, indicating that the messages received from the network may be indicative of connectionless (early data termination) downlink data transmissions, with the teachings of Jover, indicating that the messages received from the network for RACH connectionless data transmissions may be received in the RAR messages. The resulting benefit of the combination would have been the ability to utilize bit fields that would otherwise be unused and wasted opportunity to communicate useful information during the RA messaging, thus the benefit of increased communication efficiency and reduction of wasteful resource consumption is possible to achieved.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1 and 9 above, and further in view of Lu et al. 11,357,054 (hereinafter Lu).

Regarding claims 7 and 15, Yang teaches the method and wireless device of claims 1 and 9 respectively, further comprising receiving a random access message 4 from the network node, the message 4, but not that the message 4 comprises an indication that data transmission is complete and that the wireless device can release the connection.
However, Lu teaches that the message 4 comprises an indication that data transmission is complete and that the wireless device can release the connection [Lu, Figure 16, 1606 (last data and connection release)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yang, indicating a method and system for communicating early data transmissions, with the teachings of Lu indicating that after the early data transmission, a message4 (MSG4) may be sent indicating the end of data transmission and connection release information. The resulting benefit would have been the ability to ensure that the UE device does not engage in persistent consumption of communication resources when additional communication is not expected.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 17 above, and further in view of Kim et al. US 2021/0360730 (hereinafter KIM).

Regarding claim 22, Yang teaches the method of claim 17, wherein the early transmission of data is performed via the RACH in small data transmission [Yang, Figure 3], but it does not teach further comprising: determining that transmission of the downlink user data in a random access message 4 will complete the data transmission to the wireless device; and transmitting the random access message 4 to the wireless device, the message 4 comprising the downlink user data and an indication that data transmission is complete and that the wireless device can release the connection.
KIM teaches further comprising: determining that transmission of the downlink user data in a random access message 4 will complete the data transmission to the wireless device; and transmitting the random access message 4 to the wireless device, the message 4 comprising the downlink user data and an indication that data transmission is complete and that the wireless device can release the connection [KIM, Fig. 9, Element S916 (Connection release and downlink data transmission are sent in message 4)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yang, indicating a method and apparatus for early data communication via small data communications, with the teachings of KIM, indicating that the connection release and downlink data transmission are sent in the message 4. The resulting benefit of the combination would have been the ability to reduce the amount of overhead required to perform communication between the network and the UE.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 17 above, and further in view of Chou et al. US 2018/0139778 (hereinafterChou).

	Regarding claim 23, Yang teaches the method of claim 17, further comprising: 
determining not to use early data transmission to transmit downlink user data to the wireless device (the network node/eNB makes the determination that convention connection transmission mode will be used instead of connectionless transmission, which means that no early data transmission to the UE in the downlink of user data is determined such that the eNB then transmits in a random access message based on the determination the determination that convention transmission will be used instead of connectionless/early data transmission to the UE), but it does not teach transmitting a random access message 2 to the wireless device, wherein the message 2 includes an indication that the network node will not use early data transmission to transmit downlink data to the wireless device. 
However, Chou teaches transmitting a random access message 2 to the wireless device, wherein the message 2 includes an indication that the network node will not use early data transmission to transmit downlink data to the wireless device ([Chou, Fig. 3A, ¶49-¶52] RAR suspend (or Resume) message sent by the base station indicates that the network node will not use early data transmission to transmit downlink information because the RRC state is to be suspended with the current operation wherein no DL data transmission will be sent to the UE in the current or immediately following operation. Additionally, the RRC state may be resumed by the mentioned Resume message. Either case informs the UE that the EDT downlink is not being performed and that UL transmission may instead be performed by the UE is desired)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yang, indicating a method and apparatus for early data communication via small data communications, with the teachings of Chou, indicating that the MSG2 may indicate that the network node will not use early data transmission to transmit downlink data to the wireless device as it is heading into a suspended state with the current operation. The resulting benefit of the combination would have been the ability to reduce the amount of overhead required to configure, suspend and perform communication between the network and the UE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467